SUPERIOR COURT
                                       OF THE
                              STATE OF DELAWARE


MEGHAN A. ADAMS                                      LEONARD L. WILLIAMS JUSTICE CENTER
          JUDGE                                      500 NORTH KING STREET, SUITE 10400
                                                     WILMINGTON, DELAWARE 19801
                                                     (302) 255-0634

                                   August 3, 2022


      RE:    State v. Joshua Rivera
             ID No. 1908004392

      Dear Counsel:

      The Court has reviewed Defendant Joshua Rivera’s (“Rivera”) Motion for

Reargument and the State’s opposition thereto.      For the reasons stated herein, the

Motion for Reargument is DENIED.

      The Superior Court Criminal rules do not contain a specific rule governing

motions for reargument.1     In such circumstances, Superior Court Criminal Rule

57(d) provides that the Court “regulate its practice in accordance with the applicable

Superior Court civil rule or in any lawful manner not inconsistent with these rules

or the rules of the Supreme Court.”2 Therefore, Superior Court Civil Rule 59(e)

governs Rivera’s Motion for Reargument.

      The moving party bears a heavy burden on a motion for reargument. A motion

for reargument is not a device for raising new arguments, nor is it intended to rehash



1
      State v. Wright, 2022 WL 1013311, at *1 (Del. Super. Mar. 9, 2022).
2
      Del. Super. Ct. Crim. Rule 57(d).
the arguments already decided by the Court. The only issue on a motion for

reargument under Superior Court Civil Rule 59(e) “is whether the Court overlooked

something that would have changed its earlier decision.”3          The Motion for

Reargument will be denied “unless the Court has overlooked a controlling precedent

or legal principles, or unless the Court has misapprehended the law or facts such as

would affect the outcome of the decision.”4

      Rivera, in his Motion for Reargument, restates the same arguments he asserted

in his Motion for Correction of Sentence.     The Court has already addressed these

arguments in its May 9, 2022 Memorandum Opinion and Order and will not re-state

its rulings here. Rather than comply with the standards under Superior Court Civil

Rule 59(e), Rivera’s Motion for Reargument instead takes issue with the Court’s

decision denying his Motion for Modification.         The proper venue for such

disagreement with the Court’s ruling is an appeal to the Supreme Court of Delaware

– not a motion for reargument.5


3
       Ferko v. McLaughlin, 1999 WL 167827, at *1 (Del. Super. Feb. 19, 1999)
(citing McElroy v. Shell Petroleum, Inc., 1992 WL 397468 (Del. Super. Nov. 24,
1992)).
4
       Eisenmann Corp. v. General Motors Corp., 2000 WL 303310, at *1 (Del.
Super. Feb. 24, 2000) (citing Interim Health Care v. Fournier, 1994 WL 148266, at
*2 (Del. Ch. Mar. 25, 1994)).
5
       See Bowen v. E.I. duPont de Nemours and Co., Inc., 879 A.2d 920, 921 (Del.
2005) (“The purpose of all Rule 59 motions is to provide the trial court with an
opportunity to reconsider a matter and to correct any alleged legal or factual errors
prior to an appeal.”); see also State v. Simpson, 2017 WL 3605358, at *1 (Del. Super.
Aug. 21, 2017) (citing Kennedy v. InvacareCorp., 2006 WL 488590, at *1 (Del.
                                            2
      Rivera has not presented the Court with any overlooked controlling precedent

or legal principles that would change the Court’s decision, nor has Rivera shown

that the Court misapprehended facts in a material way. Rivera’s disagreement with

the Court’s decision is not grounds for granting reargument. Therefore, the Court

will deny Rivera’s Motion for Reargument. IT IS SO ORDERED.




Super. Jan. 31, 2006); (Plummer v. Sherman, 2004 WL 63414, at *2 (Del. Super.
Jan. 14, 2004)) (“[A] motion for reargument is not…intended to rehash the
arguments already decided by the court. Such tactics frustrate the interests of
judicial efficiency and the orderly process of reaching finality on the issues.”); see
also Del. Const. art. IV, § 11.
                                          3